Citation Nr: 0602466	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  00-14 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right clavicle fracture with degenerative joint disease, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected arthritis, right knee, status 
post meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from November 1973 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Anchorage, 
Alaska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2000, the RO denied a claim of 
entitlement to an increased rating for service-connected 
right clavicle fracture with degenerative joint disease, 
evaluated as 10 percent disabling.  In September 2001, the RO 
granted service connection for arthritis, right knee, status 
post meniscectomy, evaluated as 10 percent disabling.  The 
veteran has appealed the issue of entitlement to an increased 
rating for service-connected right clavicle fracture with 
degenerative joint disease, and entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
arthritis, right knee, status post meniscectomy.  In July 
2004, the Board remanded the claims for additional 
development.  

Once a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, an informal claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 
3.155 (2003).  Such a claim for TDIU is present in this case.   
See report from the Social Security Administration (SSA), 
dated in February 2001.  It is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's right clavicle fracture with degenerative 
joint disease, is productive of right shoulder degenerative 
changes at the AC joint and right shoulder joint and 
decreased movement with pain; the most recent findings show 
forward flexion to 150 degrees, and abduction to 150 degrees; 
his right shoulder disability is not shown to be productive 
of dislocation or nonunion of the clavicle or scapula with 
loose movement; ankylosis of scapulohumeral articulation; 
limitation of motion of the arm at shoulder level; impairment 
of the humerus with recurrent dislocation of the 
scapulohumeral joint; or malunion of the scapulohumeral joint 
with moderate deformity.

2.  The veteran's arthritis, right knee, status post 
meniscectomy, is productive of subjective complaints of pain 
and locking, and arthritis, but not ankylosis; moderate 
recurrent subluxation or lateral instability; semilunar 
cartilage dislocation with frequent episodes of locking, 
pain, and effusion into the joint; knee flexion limited to 30 
degrees; or knee extension limited to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right clavicle fracture with degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5200, 5201, 5203, 5203 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for arthritis, right knee, status post meniscectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261, 5262 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating and Higher Evaluation Claims

The veteran argues that an increased rating is warranted for 
his service-connected right clavicle fracture with 
degenerative joint disease, and that an initial evaluation in 
excess of 10 percent is warranted for his service-connected 
arthritis, right knee, status post meniscectomy.  

In a rating decision, dated in October 1995, the RO granted 
service connection for right clavicle fracture with 
degenerative joint disease, evaluated as 10 percent 
disabling.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In October 
1999, the veteran filed a claim for an increased rating.  In 
March 2000, the RO denied the claim.  The veteran has 
appealed.  

In September 2001, the RO granted service connection for 
arthritis, right knee, status post meniscectomy, evaluated as 
10 percent disabling.  The veteran appealed the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected arthritis, right knee, status post 
meniscectomy.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

With regard to the claim of entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
arthritis, right knee, status post meniscectomy, the veteran 
is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such 
a case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A.  Right Shoulder

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2005), the veteran's service medical records show that 
in 1979, he sustained a fracture of the clavicle during a 
motorcycle accident.  An X-ray revealed a markedly comminuted 
fracture of the midshaft of the clavicle with overriding of 
the proximal major fragment upon the minor.  

The RO has evaluated the veteran's right shoulder disability 
under 38 C.F.R. § 4.71a, DCs 5010-5203.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005), 
traumatic arthritis is rated as for degenerative arthritis 
under Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005), 
degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups.  A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a malunion of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula, without loose movement, warrants a 10 percent 
evaluation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  Id.  
A dislocation, or nonunion of the clavicle or scapula with 
loose movement, warrants a 20 percent rating. 

The standardized description of joint measurements is 
provided in Plate I under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, normal external rotation 
is from 0 to 90 degrees, and that normal internal rotation is 
from 0 to 90 degrees.  

Decisions of the Social Security Administration regarding 
unemployability, while relevant, are not controlling with 
respect to VA determinations.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 
461 (1992).

The relevant medical evidence in this case includes VA 
progress notes, hospital reports, and examination reports, 
dated between 1999 and 2005, as well as a report from the 
Social Security Administration (SSA), dated in February 2001, 
and the SSAs supporting medical evidence.  

A VA joints examination report, dated in February 2000, shows 
that the veteran's torso was noted to be well-muscled, and 
that there was a limitation of motion of the right shoulder 
with abduction to about 110 degrees.  He could not place his 
arm in a throwing position.  Right arm strength, and grip 
strength, were good.  The diagnoses were degenerative joint 
disease of the right AC (acromioclavicular) and 
sternoclavicular joints.  An accompanying X-ray report 
contains an impression noting deformity of the right clavicle 
secondary to a healed fracture, and degenerative changes of 
the AC articulation.  

A VA domiciliary examination report (i.e., performed upon 
admittance to a domiciliary), dated in February 2000, notes 
that the veteran had good upper extremity strength, and that 
there was right shoulder crepitus.  

A report from the SSA, dated in February 2001, shows that the 
SSA determined that the veteran was disabled as of March 2000 
with a primary diagnosis of DJD of the right shoulder, and a 
secondary diagnosis of DJD of the knees.  An associated 
"physical residuals functional capacity assessment" (PRFCA) 
report indicates that the veteran's right should was noted to 
have flexion to 100 degrees, extension to 30 degrees, 
abduction to 80 degrees, external rotation to 65 degrees, and 
internal rotation to 45 degrees.  The report further 
indicates the following: the veteran could occasionally carry 
20 pounds; frequently carry or lift 10 pounds; sit for about 
a total of six hours in an eight-hour workday; his ability to 
push and/or  pull was limited in the upper extremities; he 
could occasionally climb stairs or "ladder/rope/scaffolds," 
and stoop, crouch, and crawl; he could frequently balance and 
kneel; he could occasionally reach in all directions and 
handle things (gross manipulation).  Other supporting 
evidence includes a report from the Anchorage Medical and 
Surgical Clinic (AMSC), dated in December 2000, which shows 
that on examination, the veteran's right shoulder had motion 
identical to that in the PRFCA report, as well as adduction 
to 40 degrees.  A February 2000 X-ray report was noted to 
show hypertrophic changes of the AC joint in the form of 
osteophyte formation.  

An August 2001 VA progress note shows that the veteran was 
noted to have decreased grip strength on the right hand with 
incomplete flexion.  There was no relevant diagnosis.
  
Reports from the Elmendorf Air Force Base, dated in December 
2002, show that the veteran was treated for residuals of a 
fall off of a ladder, to include a sprained right shoulder.  
A rotator cuff tear was suspected.  He was noted to be 
neurovascularly intact.  

A report from the Providence Alaska Medical Center (PAMC), 
dated in December 2002, shows, that the veteran was treated 
for chest pain after he slipped on a road.  The report is 
remarkable for findings of symmetrical bilateral motor and 
sensory function in the extremities, and that he was 
neurovascularly intact.  

A June 2004 VA progress note shows that the veteran's right 
shoulder was noted to have forward flexion from 0 to 180 
degrees, and bent elbow internal rotation from 0 to 90 
degrees, and external rotation from 0 to 90 degrees, with 
"strong" abduction (not otherwise described), and that he 
was neurovascularly intact.  The relevant impression was 
right shoulder ACJ DJD (acromioclavicular joint degenerative 
joint disease).  

A VA joints examination report, dated in May 2005, shows that 
the veteran complained that he could not pull a T-shirt over 
his head, work overhead, and that he had daily pain as high 
as 7 on a scale of one to seven, and flare-ups once or twice 
a month to a 6-7+ level that lasted two to three days.  He 
stated that he did 10 push-ups 10 to 20 times per day, and 
that he could not raise his arm above shoulder level.  He 
complained of stiffness on repetitive motion, and a decreased 
range of motion due to pain.  On examination, the right 
shoulder had forward flexion to 150 degrees, abduction to 150 
degrees, and both internal and external rotation were to 90 
degrees.  Extension was to 50 degrees, and abduction was to 
45 degrees.  An X-ray was noted to show a healed fracture 
deformity of the distal right clavicle with degenerative 
changes at the AC and right shoulder joint   The relevant 
impression was right shoulder degenerative changes at the AC 
joint and right shoulder joint and decreased movement with 
pain.   

The Board finds that a rating in excess of 10 percent under 
DC 5203 is not warranted.  There is no evidence to show that 
the veteran's right shoulder disability is productive of 
dislocation, or nonunion of the clavicle or scapula with 
loose movement.  Therefore, the Board finds that the criteria 
for a higher rating under DC 5203 have not been met, and that 
the preponderance of the evidence is against the claim.

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2005), a 20 
percent rating is warranted for (minor extremity): 
scapulohumeral articulation, ankylosis of: favorable, 
abduction to 60 degrees, can reach mouth and head.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005), a 20 
percent rating is warranted for:  Arm, limitation of motion 
of, at shoulder level.

Under 38 C.F.R. § 4.71a, DC 5202 (2005), a 20 percent 
evaluation is warranted for: Humerus, other impairment of: 
recurrent dislocation of at scapulohumeral joint with 
infrequent episodes and guarding of all arm movements (minor 
extremity), with infrequent episodes, and guarding of 
movement only at shoulder level, malunion of: moderate 
deformity.

Ankylosis refers to immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995).

There is no evidence to show ankylosis of scapulohumeral 
articulation, recurrent dislocation or malunion of the 
scapulohumeral joint, or a nonunion or malunion of the 
clavicle or scapula.  The criteria for a 20 percent rating 
under DCs 5200 and 5202 are therefore not met.  With regard 
to DC 5201, the PRFCA and AMSC reports note abduction to 80 
degrees.  However, earlier evidence does not show that the 
criteria for a 20 percent rating under DC 5201 were met, see 
February 2000 VA joints examination report, and in any event 
the subsequently dated evidence is more recent in time and is 
therefore considered more probative of the veteran's current 
condition.  Francisco.  This evidence shows that the 
veteran's right arm is not shown to have a limitation of 
motion at the shoulder level.  See June 2004 VA progress 
note; May 2005 VA joints examination report.  The criteria 
for a 20 percent rating under DC 5201 have therefore not been 
met.  

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 see 
also VAGCOPPREC 9-98 (Aug. 14, 1998).  In this case, a rating 
in excess of 10 percent is not warranted on the basis of 
additional functional loss due to pain and weakness.  While 
the veteran's reports of pain and weakness have been 
considered, when the most current range of motion in the 
veteran's right shoulder (forward flexion to 150 degrees, 
abduction to 150 degrees) is considered together with the 
evidence (or lack thereof) of such symptoms as laxity, 
incoordination, atrophy, or other neurological impairment, 
the Board finds that the record does not show that the 
veteran's functional loss due to his service-connected right 
shoulder disability impairs him to such a degree that he has 
the equivalent of the criteria as required for a rating in 
excess of 10 percent.  


B.  Right Knee

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that in 
December 1973, he was diagnosed with a torn meniscus of the 
right knee while doing an inverted crawl.  In January 1974, 
he underwent a right medial meniscectomy.  

The RO has evaluated the veteran's right knee disability as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DCs) "5010-5259."  Under DC 5259, the 10 percent evaluation 
is the maximum rating allowed.

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath.

Under 38 C.F.R. § 4.71a, DC 5256 (2005), a 20 percent rating 
is warranted for ankylosis of the knee with favorable angle 
in full extension or slight flexion.

Under 38 C.F.R. § 4.71a, DC 5257 (2005), a 20 percent rating 
is warranted for moderate recurrent subluxation or lateral 
instability.

Under 38 C.F.R. § 4.71a, DC 5258 (2005), cartilage, 
semilunar, dislocated, with frequent episodes of "locking,'' 
pain, and effusion into the joint, warrants a 20 percent 
rating.

Under 38 C.F.R. § 4.71a, DC 5260 (2005), a 20 percent 
evaluation is warranted where knee flexion is limited to 30 
degrees.

Under 38 C.F.R. § 4.71a, DC 5261 (2005), a 20 percent 
evaluation is warranted for knee extension limited to 15 
degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

A February 2000 VA (domiciliary) report shows that the 
veteran was noted to have difficulty walking due to back 
pain, and patellar reflexes of 1+ on the right.  The veteran 
denied any problems with balance or gait.  Lower extremity 
strength, and flexion and extension, were "good."  Crepitus 
was noted.  Heel-toe walk was fair.  There was no relevant 
diagnosis.  

A March 2000 VA X-ray report for the knees was negative.  

A VA joints examination report, dated in May 2000, shows that 
the veteran complained of right knee locking, popping, 
cracking, and pain, and that he knee collapsed after running 
about one block or less.  On examination, there was no 
swelling or effusion.  There was a well-healed, nonsensitive 
scar that was L-shaped, and four inches long at the knee.  
There was no laxity.  He could toe, heel and tandem walk with 
minimal difficulty.  He could do a full deep knee bend with 
crepitus present.  Duck walking caused pain.  The relevant 
diagnosis was clinically early arthritis of the right knee.

The SSAs February 2001 decision was discussed in Part I.A., 
and the Board's discussion is incorporated herein.  The SSA's 
supporting medical evidence includes a December 2000 AMSC 
report, which notes that the veteran complained of constant 
right knee aching, and swelling once a week "when he is more 
active."  The report notes that he presented with no braces, 
devices or external ambulatory aids, and that there was no 
limp, normal toe walking and heel walking, and that he could 
squat three-quarters and recover without external assistance.  
The right knee has extension to 0 degrees, and flexion to 115 
degrees.  There was no instability, and no effusion.  Deep 
tendon reflexes were 2 at the knee and ankle, bilaterally.  
Sensation was normal.  Extensor hallucis muscle strength, and 
antero-lateral group muscle strength, were 5/5 on the right.  
The calves were 14 inches in circumference, bilaterally.  An 
X-ray of the right knee was noted to show medial compartment 
narrowing and patellofemoral osteophytes.  The relevant 
diagnosis was medial compartment osteoarthritis, right knee, 
status post meniscectomy.  

An August 2001 VA progress note shows that the veteran was 
noted to have equal upper and lower extremity strength.  
Patellar reflexes were 2+ bilaterally.  

A PAMC report, dated in December 2002, shows that the veteran 
was treated for chest pain after he slipped on a road.  The 
report is remarkable for findings of symmetrical bilateral 
motor and sensory function in the extremities, and that he 
was neurovascularly intact.  

A VA examination report, dated in April 2004, shows that the 
veteran stated that he can walk 5 to 10 miles per day, but 
that he could not run.  He stated that he could take two or 
three flights of stairs, and that he no longer hiked, or 
hunted.  He complained of knee stiffness after walking one or 
two blocks, and that he occasionally used a crutch with 
flare-ups.  He reported his daily pain as 5 to 6 on a scale 
of 7.  On examination, right knee "hyperextension" was "5 
to 10 out of 15 degrees," and flexion was to 132 degrees.  
Medial and lateral stress produced no movement.  The relevant 
impression noted degeneration of the anterior horn of the 
medial meniscus and chronic reactive changes of the anterior 
medial compartment.  

A May 2004 VA X-ray report for the right knee contains an 
impression noting chondrocalcinosis, and minor changes of 
degenerative joint disease.  

A June 2004 VA magnetic resonance imaging (MRI) report for 
the right knee contains an impression noting evidence of 
chronic degeneration of the anterior horn of the medial 
meniscus, and associated chronic reactive changes involving 
the opposing articular surfaces anteriorly at the medial 
compartment.  The report notes that the ligaments and tendons 
around the knee were preserved.  

A June 2004 VA progress note shows that the veteran was noted 
to have right knee extension to 10+ and flexion to 125 
degrees.  He was neurovascularly intact, with no edema, 
erythema, or ecchymosis.

The criteria for a rating in excess of 10 percent under DCs 
5256-6258, DC 5260, and DC 5261 have not been met.  With 
regard to DC 5257, the evidence is insufficient to show that 
the veteran's right knee is productive of any recurrent 
subluxation or lateral instability.  In this regard, the most 
recent relevant findings are in the April 2004 VA examination 
report, which does not show any laxity.  In addition, the 
June 2004 VA MRI report for the right knee noted that the 
ligaments and tendons around the knee were preserved.  The 
Board points out that the December 2000 AMSC report, and the 
May 2000 VA examination report, also failed to show any right 
knee laxity.  Accordingly, the evidence is insufficient to 
show moderate recurrent subluxation or lateral instability of 
the right knee as required for a 20 percent rating under DC 
5257.  The Board notes that since DC 5257 is not predicated 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), do 
not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

With regard to DCs 5003, 5010, 5260, and 5261, a rating in 
excess of 10 percent is not warranted, as there is no 
evidence to show that the veteran's right knee is productive 
of knee flexion that is limited to 30 degrees, or knee 
extension limited to 15 degrees.  See December 2000 AMSC 
report; April 2004 VA examination report; June 2004 VA 
progress note.  Therefore, the criteria for a rating in 
excess of 10 percent under DCs 5003, 5010, 5260, and 5261 are 
not shown to have been met.

The veteran has reported that he has pain and weakness in his 
right knee.  VA is required to take pain symptoms into 
account, to the extent these symptoms are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion. 38 C.F.R. §§ 4.40 and 4.45; 
DeLuca; VAGCOPPREC 9-98.  In this case, the April 2004 VA 
examination report shows that the veteran stated that he 
could walk 5 to 10 miles per day, but that he could not run.  
The May 2004 VA X-ray report for the right knee characterized 
the veteran's degenerative joint disease as "minor."  There 
are no findings to show that the right knee is productive of 
muscle loss, weakened movement, or incoordination, and there 
is little or no evidence of neurological impairment, 
effusion, laxity and/or atrophy.  The veteran is most 
recently shown to have a range of motion in his right knee 
which is greater than even that required for a compensable 
rating under DCs 5260 and 5261, and there is insufficient 
evidence of functional loss due to right knee pathology to 
support a conclusion that the loss of motion in the right 
knee more nearly approximates the criteria for a 20 percent 
rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  

Additionally, to assign two, separate compensable ratings 
based on painful motion under two separate diagnostic codes 
(i.e., under Diagnostic Codes 5260 and 5261) would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04.  Range of motion of the left knee does not 
meet the criteria for a 0 percent rating under DC 5260 or 
5261, i.e., flexion limited to 60 degrees or extension 
limited to 5 degrees.

Finally, with regard to DC 5258, the veteran has complained 
of right knee pain, and on one occasion he complained of 
right knee locking.  See May 2000 VA examination report.  
However, the evidence does not show that he has a right knee 
dislocated semilunar cartilage, or right knee effusion.  
Therefore, the Board finds that there is insufficient 
evidence to show that the veteran has dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  Furthermore, in the absence of 
evidence of ankylosis (DC 5256) or impairment of the tibia 
and fibula (DC 5262), there is no basis for evaluating the 
veteran's disability under these diagnostic codes.  See 38 
C.F.R. § 4.71, Diagnostic Codes 5256, 5262 (2004).  
Accordingly, the claim must be denied.

Finally, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  The Board further notes that, effective August 
30, 2002, a new regulation was promulgated concerning ratings 
for skin disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  However, the changed regulation may not be applied 
prior to the effective date.  See 38 U.S.C.A. § 5110(g) (West 
2002).  In this case, the veteran does not contend, and the 
evidence does not show, that a separate compensable rating is 
warranted for a right knee scar.  The Board therefore finds 
that the veteran will not be prejudiced by the Board's 
consideration of the revised rating criteria for scars.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Under 38 C.F.R. § 
4.118, Diagnostic Codes (DC's) 7803 and 7804 (as in effect 
prior to August 30, 2002), a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars which are shown to painful and 
tender on objective demonstration.  Under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect August 
30, 2002 and thereafter), a 10 percent evaluation is 
warranted for superficial scars that are painful on 
examination.  In this case, there is no evidence to show that 
the veteran has compensable manifestations of his right knee 
scar under any version of 38 C.F.R. § 4.118.  Thus, the 
assignment of a separate 10 percent evaluation for a right 
knee scar is not warranted.  


C. Conclusion

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in January 
2003 and July 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decisions on appeal, the statements of 
the case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and/or 21-4142) for all evidence that he desired VA to 
attempt to obtain.  The July 2005 SSOC notified the veteran 
of the provisions of 38 C.F.R. § 3.159(b)(1) which advises 
the veteran that VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notices in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcomes of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and records from the 
SSA.  The veteran has been afforded VA examinations covering 
the claimed disabilities.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

A rating in excess of 10 percent for right clavicle fracture 
with degenerative joint disease, is denied.  

An initial rating in excess of 10 percent for arthritis, 
right knee, status post meniscectomy, is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


